         Case 1:19-cv-01498-LEK-TWD Document 45 Filed 08/10/21 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF NEW YORK

    WILLIAM MURRAY, et al.,                     )
                                                )
           Plaintiffs,                          )
                                                )
                   v.                           )   Case No. 1:19-cv-01498-LEK/TWD
                                                )
    MICHAEL REGAN, in his official              )
    capacity as Administrator of the U.S.       )
    Environmental Protection Agency, et al.,    )
                                                )
           Defendants.                          )



            NOTICE OF UNOPPOSED MOTION FOR REMAND WITHOUT VACATUR


    Motion by:                     Defendants Michael Regan, Administrator of the U.S.
                                   Environmental Protection Agency; the U.S. Environmental
                                   Protection Agency; Jamie Pinkham, Acting Assistant
                                   Secretary of the Army for Civil Works; and the U.S. Army
                                   Corps of Engineers.

    Relief and Basis:              An order granting Defendants unopposed motion to remand
                                   the challenged administrative rule without vacatur to the
                                   Agencies for further consideration and dismiss the case
                                   without prejudice. Further, the Defendants request that both
                                   parties cross-motions for summary judgment be denied as
                                   moot without prejudice and that the Court dismiss this case
                                   without prejudice.

    Supporting Papers                  (a) Memorandum of Law
                                       (b) Exhibits


Dated: August 10, 2021                         Respectfully submitted,

                                               TODD KIM
                                               Assistant Attorney General
                                               Environment and Natural Resources Division

                                               /s/ Phillip R. Dupré
.
                                               Phillip R. Dupré
                                               Daniel Pinkston
                                               U.S. Department of Justice
     Case 1:19-cv-01498-LEK-TWD Document 45 Filed 08/10/21 Page 2 of 2




                                            Environmental Defense Section
                                            P.O. Box 7611
                                            Washington, DC 20044
                                            (202) 305-6167 (Dupré)
                                            (303) 844-1804 (Pinkston)
                                            Phillip.R.Dupre@usdoj.gov
                                            Daniel.Pinkston@usdoj.gov

                                            Counsel for Defendants




                              CERTIFICATE OF SERVICE

       I hereby certify that, on August 10, 2021, I caused a true and correct copy of the

foregoing to be served via the Court’s CM/ECF system on all registered counsel.

                                              /s/Phillip R. Dupré




                                               2
